Black, /., concurring in the result only: I concur in the result reached by the majority opinion, but I do not concur in all that is said in the opinion. I agree that the transactions between W. H. Armston Co. and Catherine G. Armston relating to equipment allegedly sold by the corporation to Catherine and in turn leased back-by her to the corporation seem to fall in principle within the ambit of Ingle Coal Co., 10 T. C. 1199; now on review, C. A., 7th Cir. I think that case was correctly decided and furnishes authority for the result reached by the majority opinion here. I do not agree that the facts in A. A. Skemp, 8 T. C. 415, cited in the majority opinion, were at all similar to those here. I dissented in the SJcemp case and pointed out the reasons upon which I based my dissent. These need not' be repeated here. It is sufficient to say that I do not agree that the Seventh Circuit erred in reversing A. A. SJcemp, supina. On the contrary, I think its reversal was correct. Therefore, while agreeing that the result here reached is justified under the authority of Ingle Coal Co., supra, I do not agree with the majority opinion wherein it says: * * * We are aware of the decision of the Circuit Court of Appeals for the Seventh Circuit in the Skemp case (168 Fed. (2d) 598), reversing this Court. However, we respectfully refrain from following that court, and adhere to our own decision. * * * I do not think there is any occasion for that to be said in the instant case, and I do not wish to be understood as agreeing to it. Therefore, I concur in the result only.